﻿42.	 Mr. President, I am pleased to be one of the first speakers to congratulate you on your election, which my delegation regards as a tribute both to your personal qualities and to the important role your country has played in the United Nations. In agreeing to preside not only over our annual deliberations this autumn, but also over next year's important special session on disarmament, you have accepted a heavy responsibility. I know you will fulfil it with distinction.
43.	This year we welcome two new Members to the Assembly, the Republic of Djibouti and the Socialist Republic of Viet Nam. As a member of the Security Council, Canada was pleased to recommend both countries for membership, and we look forward to working with them in this Organization.
44.	Like others who will participate in this debate, I have received much advice on what I should say that might be helpful in solving the many problems we face. It has been a frustrating experience.
45.	I have concluded regrettably that I could read my last year's speech again, word for word, and no one would notice the repetition, nor would they care! The sad truth is that every serious issue I and many others raised last year remain unresolved and some now pose a greater threat to peace and security than they did 12 months ago. It has not been a good year for the United Nations.
46.	Small wonder that our deliberations have so little relevance for our publics back home or for the many millions around the world whom we are committed to help but who have become disillusioned and cynical about our ability to fill answers to what are in many cases, matters of life and death.
47.	I make these judgments with regret. No country has been more consistent than Canada in supporting the principles of the United Nations. We do not have to apologize for our record here or for the attitude of the Canadian people in accepting responsibilities for peacekeeping, for leadership in the North-South dialogue and for making a fair contribution to all United Nations initiatives. Canada and Canadians have earned the right to be heard and what Canadians are saying is that the performance of the United Nations is not good enough.
48.	Canada does not, of course, exclude itself from all blame for this inadequate record. Like other countries, there are times when we get our priorities mixed and lack the proper sense of urgency in dealing with new or continuing threats to world order and security. Nor am I interested merely in pointing the finger at others for the dubious pleasure of giving vent to my own frustrations. I speak as I do because I know that many of you share my views. It is not our sense of commitment that is flagging; no one in his right mind would wilfully project the world towards more bloodshed and potential global conflict. All of us want peace and order in international affairs.
49.	Yet we are trapped in the tangled thickets of history, of fear, suspicion, and ancient deep-seated antagonisms. Self-interest usually prevails over our efforts to define and foster larger, more generous objectives. I am aware of the conviction of many in this Organization and elsewhere that this is the reality of international affairs- the real world  as they call it—that glaring imperfections are a normal and unavoidable part of the human condition and that we must resign ourselves to the mere containment of the most virulent and dangerous manifestations of human greed and irrationality, accepting that the world's fate is to stumble on from one crisis to the next. There are grounds for healthy scepticism, I agree; but in the United Nations that scepticism gives way too often to resignation and to a form of professional cynicism that views all new approaches as yet another example of short-lived idealistic naiveté.
50.	Let me assure you that I am not naive; but I cannot accept, Canada cannot accept, that this Organization and its Member States are powerless to remove the root-causes of those major tensions that now require all of us to live out our lives in the constant shadow of impending disaster.
51.	There is among us another widely held view that, while any country can light a fire, only the super-Powers have the option of either fuelling its flames or putting it out. There is, of course, a key role for the large, wealthy and powerful nations and their actions should not be greeted by automatic mistrust. But for smaller countries to do nothing or adhere blindly and unquestioningly to this or that power bloc is to avoid responsibility and to make a mockery of the United Nations and the opportunity it provides for reasoned, free and open debate.
52.	However awesome the outcome of super-Power decision-making and action can be, we must never forget that many of today's flash-points are not of their making. Many smaller countries have shown that they are perfectly capable entirely on their own of causing problems for all of us. And such actions are all the more reprehensible when they risk or even invite the escalation of East-West tensions.
53.	If we are to make progress here, there must be an end to the sterile debates of recent years where the outcome is always a foregone conclusion. If the vitality of open debate is not restored to the United Nations then increasingly the important decisions affecting the fate of mankind will be made elsewhere and this Organization and most of its agencies will wither into insignificance and, eventually, unlamented oblivion.
54.	Lest any consider this too harsh a judgment and too pessimistic a forecast, I ask you to recall objectively the reaction of many of our own publics to United Nations deliberations and resolutions. My own experience at home and around the world has been bad.
55.	Granted these criticisms are often based on prejudice or ignorance. But we know too that much can and should be done to make the United Nations more effective. I propose to give certain examples as well as suggestions for improvement.
56.	Two of the main issues that will come before us at this session are the Middle East and southern African situations. Last year we adopted 20 resolutions on the Middle East and no less than 34 on questions related to southern Africa. To what purpose was all that time and effort, not to mention money, expended? The answer is surely  very little  because many of those resolutions simply expressed moral judgments and were devoid of practical proposals for action. Furthermore, everyone knew that they had little if any prospect of being implemented. Yet the vast and increasingly expensive machinery of the United Nations ground on not only through the 50-odd resolutions I have mentioned but through nearly 200 more, many in the same category and thus predestined to suffer the same fate. Already gathering dust, I suspect, is the 400-page compendium of those resolutions, most echoing word for word the deliberations of previous years.
57.	No one should be surprised therefore at the indifference with which the media and the public greet their publication. By adopting more resolutions we have succeeded paradoxically in ensuring that they receive less, not more, attention. Changing our collective habits will not be easy. By passing more resolutions we are certainly letting our situation deteriorate. We should scrutinize the agenda closely to resist the automatic re-inclusion of old items and the addition of less essential new ones. We should group items so that similar debates will not take place in different committees on closely related subjects. We should avoid the proliferation of resolutions which express the Members' aspirations or objectives but do not contribute in a practical way to achieving any of them. A few short, precise and practical resolutions will have more impact than the many rambling and ineffective ones we now consider each year.
58.	As a member once each decade of the Security Council, Canada has accumulated some experience but also has a chance to take a fresh look at its activities every time we return. So far this year, the Council has debated several significant issues in a sensible, restrained fashion. None of us would claim, however, that it has done much to enhance its position as the United Nations organ with primary responsibility for the maintenance of international peace and security. Our Secretary-General has wisely warned us of the risk that there may come, in his words,  a time when the Council is desperately needed and will be found to be too weak to fulfil its responsibilities.
59.	The problems arise, not because of weaknesses in the Council's structure or powers but, rather, from a lack of impetus. To give a greater sense of purpose to the Council, the Charter provides for periodic meetings at which members be represented by a Cabinet member or other specially designated representative. Remarkably, Mr. President, as you well know, the Council held the first of such meetings in its history at the time of the twenty-fifth anniversary celebrations. This Assembly welcomed the Council's intention to hold further periodic meetings, but none has taken place.
60.	I propose that the Security Council should begin meeting regularly at ministerial level. Fifteen ministers meeting together could give a new sense of life and political purpose to the Council. Instead of following a formal agenda, they could have a free discussion of major issues of international peace and security, based on, perhaps, a special report by the Secretary-General. The meetings should be held in an informal atmosphere, without a small army of advisers, thus allowing the ministers to exchange views informally. Meetings at ministerial level should be held once or twice a year rather than once every 25 years. The first meeting might well be devoted to finding ways to make the work of the Council more relevant to the major issues of peace and security.
61.	When I spoke here last year, I suggested that the Economic and Social Council should be given a more significant role. At its spring and summer sessions, the Council considers a bewildering variety of issues. It has even less success in what should be its central task-setting priorities and  coordinating the work of this family of organizations in the economic, social, cultural, educational, health and related fields. My delegation believes that the Council should have more frequent and shorter sessions. At each of these it could deal thoroughly with one group of subjects, covering all of its agenda over a two-year period. From time to time the Council should also meet at ministerial level to review major economic or social questions when policy considerations justify participation at this level. In all United Nations organs, I welcome new practices of informal consultation and negotiations through contact groups which help to turn the United Nations from a deliberative body into a real negotiating forum.
62.	We must also work for an improvement in the work of the specialized agencies. Many of them have a distinguished record. But our method for controlling the system as a whole has been unsatisfactory. We have been good at devising new programmes, but less so at identifying ones which are obsolete or at preventing duplication. One result has been an escalation of costs. A few years ago one of my predecessors complained to the Assembly that the assessed budgets of the United Nations family of organizations had doubled in 10 years. Now they have more than doubled in five. We shall have to ensure that budgets are kept down, and that money is spent only on subjects that have the highest priority.
63.	A second problem with the specialized agencies has been the extent to which they have-been turned from their main purposes to deal with the political issues which are the responsibility of this Assembly. Canada is determined to resist this process. We have been particularly concerned about the ILO. We value that organization for its record of achievement on human rights and its unique contribution to the United Nations system as a whole. We are anxious to preserve the impartiality and authority of its procedures so that a member State will not be condemned without impartial investigation. I believe that many members share our views and will work together for this purpose.
64.	These proposals deal principally with improvements in our procedures. If implemented, and I confess quite frankly that I am by no means sanguine that they will be, they would put us in a better position to deal with the important issues; but the complexity of the issues themselves will no: be lessened.
65.	Although they manifest themselves in a variety of troubling ways, including open conflicts, it is now apparent that the principal concerns of most Members here are, in fact, economic. The United Nations and its agencies have their work cut out for them if we are to move closer to a more just and equitable world economic order. The barriers to success are enormous as unemployment and inflation continue to plague even the wealthiest countries. Unless a spirit of reasonableness prevails, unless demands and responses are tailored to present economic realities, I must caution that even in Canada, which is far from being the least generous of the developed countries, pressures will develop to focus on our own considerable problems even to the exclusion of the international consequences. I need hardly tell the Assembly that we are not alone in this difficulty.
66.	Canada's goal is to build on the foundations it helped to create through its co-chairmanship of the Conference on International Economic Co-operation. Given the proper climate we will work hard to devise a strategy that is both broadly acceptable and realistic. In the coming weeks, Canada's representatives here and at other United Nations and related meetings will announce additional Canadian financial commitments to a large number of international organizations. I shall not take time today to relate the details. I do wish, however, to say a word about food aid.
67.	The world food shortage has been eased by good harvests in many countries. However, the factors which gave rise to the recent crisis are still present, and, as many representatives know, recent studies concur in the likelihood of a shortfall in the next five to ten years. One proposal to improve world food security concerns the idea of a 500,000-ton emergency grain reserve. Canada previously announced a willingness to contribute, along with other donors. I am now able to announce that, subject to Parliamentary approval, we would be willing to provide the equivalent of $7.5 million in food grain-roughly 50,000 tons or 10 per cent of the total objective.
68.	At this session we must establish the machinery for developing a new international development strategy for the third development decade. This task provides us with a rare opportunity to demonstrate the continuing relevance of the United Nations. We can take advantage of it, or we can allow our  deliberations to deteriorate into sterile rhetorical exchanges which will sap the goodwill of those who must give and deepen the bitterness of the receivers. Let us resolve now to choose the first course.
69.	Since I last spoke to this Assembly there have been important developments with respect to the Third United Nations Conference on the Law of the Sea. This historic Conference illustrates very well some of the best and some of the worst aspects of United Nations deliberations and processes. Without the United Nations there is little doubt that management and control of the oceans and their resources would have deteriorated into anarchy. The Conference is, therefore, one of the United Nations great achievements; its originators and all who have participated deserve great credit. But it is an agonizingly slow process.
70.	In the past 12 months many countries, including Canada, have extended their fishing jurisdiction over living resources in their coastal waters out to 200 miles. While it is true that these actions are based upon the common will of States reflected in the draft conference texts, it is also true that before that point could be reached many fish stocks had become dangerously depleted, vital elements of the world's fishing industry were jeopardized and serious confrontations developed between traditionally friendly countries.
71.	There are legitimate and complex reasons why the negotiations were difficult. But we cannot ignore the fact either that old habits and patterns are hard to abandon, and it is ironic in some respects that only by acting in advance of the conclusion of the Conference did Canada and countries that took similar action enhance the United Nations and the undoubted value of the Conference. This lesson should, and I hope will, lend new urgency to the important work of the Conference that remains to be completed. We have taken 10 years to come this far, and the gains will be dissipated by a series of unilateral actions unless a comprehensive agreed international regime comes into force very soon.
72.	It should be self-evident, but sometimes, strangely, it is not, that all of our painfully slow progress towards a more just and well ordered society rests on the fragile assumption that we can create and preserve a peaceful world. No argument should be necessary in defence of that proposition. Yet we continue to witness new outbreaks of violence and to hear from leaders genuinely convinced that the only path to their objectives leads across the battlefield. That belief is prevalent at present in parts of southern Africa.
73.	Soon we shall be discussing the most recent plan for the attainment of majority rule in Rhodesia. Canada fully supports the plan not only because we believe that it provides the basis for a fair and equitable solution but also because we reject totally the alternative of further bloodshed. There must be no lessening of our resolve to see the end of the present illegal minority Rhodesian regime, and for that reason we must redouble our efforts and our commitment to peaceful means. Otherwise, whatever the eventual outcome, it will have about it the smell of failure and the sad realization that good can be achieved only through death and destruction.
74.	In the Middle East the issues are even more complex and the dangers to world security proportionately greater. All of us are hoping that present initiatives and negotiations will prove successful and today, as in the past, Canada urges all concerned to recognize fully their awesome responsibility to make every effort and explore every avenue that can lead to a peaceful and permanent solution to longstanding differences.
75.	Canada remains committed to the framework for peace embodied in Security Council resolutions 242 (1967) and 338 (1973). Our support for Israel's right to exist as defined by those resolutions is firm and unequivocal. We deplore, and we shall continue to do so, all efforts within this Assembly and elsewhere to attribute patently false motives to Israel or to diminish its status and rights within the United Nations or as a legitimate member of the world community.
76.	Canada believes that all countries in the region need and have a right to expect more than just another cease-fire or merely a formal end to belligerency. If this kind of peace is to be achieved, the crucial issues of territory must be solved. The only truly secure borders-those which are freely recognized by the parties on either side of them-must be determined by negotiations within the framework of resolution 242 (1967). Until then, we believe that nothing should be done unilaterally or illegally to change or predetermine the status of any part of the occupied territories. We regret that such actions are still being taken without regard to their effect on the prospects for peace. It is also clear that any resolution of territorial issues, if it is indeed to bring-about the lasting peace that all desire, must provide a just, humanitarian and political solution for the Palestinian Arab people by which they can live in peace without threatening the security of any country in the region. Any solution for the Palestinian Arabs must of course include their clear and unequivocal acceptance of Israel's permanent existence as their neighbour. During this Assembly, we should bring our weight to bear to bring about .In early resumption of negotiations and not attempt to substitute empty debates or one-sided resolutions for the complicated, slow, but essential process of working out a settlement by the parties themselves.
77.	Obviously, the Middle East situation has reached a crucial stage. For all concerned, these are days of opportunity. We must pray that they act wisely and with a full awareness of the awful consequences of unwise actions.
78.	For, whenever there is a potential for conflict these days, we must not only contemplate localized, limited hostilities, frightful as those always are. We know that each new flare-up wherever it occurs in the world is a potential threat to us all and even to world survival. We must remind those who would risk the use of arms that they are endangering more than the lives of their own people. Every weapon fired in anger is aimed, potentially, at the heart of civilization. Thus we have a right and a duty to speak out; for what is at stake's in truth the peace of Canada and of every other country in the world today.
79.	Because this is the simple truth, no problem is of greater concern to this Assembly than disarmament, but, equally, no subject has more frustrated our efforts and disappointed our peoples. Next year's special session can provide us with an opportunity to move towards real disarmament. Canada was a sponsor of the resolution calling for the session, and we shall put forward specific proposals to make it a success.
80.	But we cannot wait for the special session. The need is immediate to improve and strengthen the international non-proliferation system, implement the non-proliferation Treaty more effectively and re-examine the risks and benefits in various nuclear cycles and processes.
81.	If anything is more frightening than the prospect of rapidly escalating local hostilities, it is the nightmare of unrestrained nuclear proliferation with all its attendant horrors. I find it difficult to understand how anyone among the world's leaders could consider that an expansion in the number of nuclear-weapon States would contribute to greater world stability. Canada, despite its known competence in the field, rejected the nuclear-weapons option long ago. Now we are making every effort to ensure that others do likewise. We shall co-operate, in terms of nuclear supplies and technology, only with those countries which have signed the non-proliferation Treaty or are otherwise committed to safeguards of full scope. We are encouraged by the fact that some other nuclear suppliers, including Australia and Sweden, have adopted a similar policy. We hope that there will be more.
82.	For Canada recognizes that, with the inevitable decline and increasing costs of conventional energy sources, much of the world will have no choice but to turn to nuclear sources to meet energy demands. We appreciate also that there are legitimate differences of opinion on the question of the safest and most efficient means of utilizing nuclear resources and technology. This is true even in countries whose commitment to non-proliferation is total and unquestioned.
83.	Canada therefore welcomes and supports the proposal made at the London summit meeting for a thorough study of alternative fuel cycles that avoid the use of plutonium or improve safeguards. We commend the United States for its initiatives in this field and hope that all countries will give it their full support. This subject is much too broad and too important to be dealt with in a few moments. I hope that this Assembly will provide the time for a full-scale discussion, for there can be no subject of greater importance.
84.	Because of Canada's special interest, I hope and expect that there will be an opportunity also to discuss United
Nations peace-keeping activities. In the Middle East, Cyprus and South Asia, United Nations peace-keeping forces or observer groups are in place. Soon there may be further requests involving Zimbabwe and Namibia.
85.	Canada has consistently responded to United Nations requests to provide personnel as available for peace-keeping, because we believe this to be a significant way to contribute to world peace. But in Canada there is growing concern about peace keeping for two reasons. First, many of the disputes which led to the need for peace-keeping forces appear no nearer to solution than they were one, two and even three decades ago. We recognize that these basic and intractable problems may indeed take a lot of time and cannot be settled overnight. What we wish, but do not always see, is evidence that the parties are intent on negotiating an end to their disputes. Secondly, although the two most recent forces-UNEF and the UNDGF-are being property paid for through collective assessment, we have failed to reach general agreement on how future peacekeeping operations should be financed and UNFICYP is over $50 million in debt. If operations are not properly funded, many Members of the United Nations will not be able to afford to provide forces-a situation which will not be healthy either for this Organization or for the concept of peace-keeping.
86.	In considering future participation, Canada will weigh these two considerations: whether peace-keeping forces will contribute to a settlement rather than provide temporary relief or even contribute to a perpetuation of the problem, and whether arrangements to pay for them represent the common will of Members to assume the financial burden and permit troop contributors to be selected from a broad cross-section of countries.
87.	I have no doubt we will hear a great deal about human rights during the coming months, and not only here at the United Nations. Within a few days the review conference on the Final Act adopted by the Conference on Security and Co-operation in Europe at Helsinki opens in Belgrade. Canada, as one of the signers of that document, will make its views known at that time.
88.	But we must also recognize that the United Nations has a major responsibility in the human rights field; one we have not always discharged fully or effectively.
89.	Last year we welcomed the coming into force of the International Covenants on Economic, Social and Cultural Rights and on Civil and Political Rights. Paradoxically, however, at a time when these new human rights instruments have defined more fully the rights of persons in States which have ratified these instruments and have created new machinery to monitor the compliance of Member States with their legal and moral obligations the gap between the ideals of the Universal Declaration of Human Rights and the practice of States has widened noticeably. It is regrettable that only one third of the total membership of the United Nations has ratified the major human rights covenants, and that even fewer States have accepted the Optional Protocol. The various monitoring and reporting procedures are too slow and cumbersome to be truly effective, and offer little tangible assistance to victims of violations.
90.	More progress can and must be made in those areas where abuses are flagrant and persistent. We should direct our efforts towards finding a means of monitoring compliance with the Declaration against torture passed by the General Assembly in 1975. We should improve the procedures for screening complaints and for acting on those that reflect serious abuse. We should consider better procedures for co-ordination of all United Nations activity in defence of human rights.
91.	We recognize that the Charter of the United Nations obliges Member States to respect the sovereignty of others. But it is surely consistent with acceptance of the principle of non-interference to urge more complete and universal recognition of other freely assumed obligations-the promotion and encouragement of respect for human rights and fundamental freedom for all without distinction as to race, sex, language or religion.
92.	The fact is that on this as on all the other issues I have mentioned the performance of the United Nations and of all of its Member States is being examined more closely and critically than ever before, for the sound and obvious reason that the stakes are higher than ever before.
93.	I have spoken critically of some aspects of our past performance and present practices. I have done so not out of any desire to weaken this Organization but because Canada is convinced that without a marked change of attitude on the part of Members and without the reforms that are so clearly necessary, the erosion of the effectiveness and prestige of the United Nations will continue.
94.	We must dedicate ourselves to work for this Organization as if our lives depended on it. In truth they probably do.

 